Citation Nr: 1119329	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  07-34 769A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an increased rating for a cervical strain, evaluated as 10 percent disabling prior to September 27, 2010, and as 30 percent disabling thereafter.

2.  Entitlement to a rating in excess of 20 percent for chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel
INTRODUCTION

The Veteran had active military service from April 1982 to October 1989 and from February 1991 to May 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, that denied increased ratings for the Veteran's lumbosacral and cervical strain disabilities, bilateral pes vavus with plantar fasciitis, and varicose veins of the right lower extremity.  He submitted a timely notice of disagreement and received a statement of the case as to these issues.  However, the Veteran perfected an appeal only as to the matters of increased ratings for his lumbar and cervical strain disabilities.  In a February 2011 rating decision, the RO awarded a 30 percent rating for the Veteran's cervical strain disability, effective from September 27, 2010.

In February 2009, the Veteran testified during a personal hearing at the RO and, in March 2011, he testified during a hearing before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record.

The matter of an increased rating for chronic lumbosacral strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to September 27, 2010, the Veteran's service-connected cervical strain was not manifested by forward flexion of the cervical spine greater than 15 degrees but less than 30 degrees, or muscle spasm severe enough to result in abnormal spinal contour or by incapacitating episodes having a total duration of at least two weeks but less than four weeks during the prior 12 months.

2.  On and after September 27, 2010, the objective and probative medical evidence of record demonstrates that the Veteran's cervical spine disability is manifested by complaints of pain and stiffness, with clinical evidence of forward flexion of the cervical spine to 15 degrees or less; neither unfavorable ankylosis of the entire cervical spine or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months are shown.


CONCLUSIONS OF LAW

1.  Prior to September 27, 2010, the schedular criteria for a rating in excess of 10 percent for chronic cervical strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Codes (DCs) 5237-5243 (2010).

2. On and after September 27, 2010, the schedular criteria for a rating in excess of 30 percent for chronic cervical strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5237-5243.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

In February 2007 and October 2009 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the October 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that the pertinent disability had worsened in severity would be helpful in establishing the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  His service treatment and personnel records and VA medical records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  He has not identified any pertinent non-VA medical records.

The Veteran was also afforded VA examinations in June 2007 and September 2010 in conjunction with his claim and the examination reports are of record.  The Board finds the duties to notify and assist have been met.

II. Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's claims files that includes his written contentions and oral testimony, service treatment and personnel records, VA medical records and examination reports, dated from 2006 to 2011, and lay statements.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran asserts that a higher rating is warranted for his chronic cervical strain disability.  During his February 2009 RO and March 2011 Board hearings, he asserted that his cervical strain disability was more severe than was represented by the assigned 10 and 30 percent ratings.  He testified that his cervical strain disability affected his lifestyle and rendered him unable to ride his bike, drive, or be intimate with his wife (see March 2011 hearing transcript at page 5).  The Veteran said that prescribed (pain) medication caused blurred vision and sleepiness (Id.).  He worked as a budget analyst for VA and had difficulty concentrating on his work (Id.).

The present appeal involves the Veteran's claim that the severity of his service-connected chronic cervical strain disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board observes that the words "slight", "moderate", and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just".  38 C.F.R. § 4.6 (2010).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (2010); 38 C.F.R. §§ 4.2, 4.6.

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).

In evaluating musculoskeletal disabilities additional rating factors include functional loss due to pain supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2010).  Inquiry must also be made as to weakened movement, excess fatigability, incoordination, and reduction of normal excursion of movements, including pain on movement.  38 C.F.R. § 4.45 (2010).  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability and to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that, where evaluation is based on limitation of motion, the question of whether pain and functional loss are additionally disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The provisions contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, and/or impaired ability to execute skilled movement smoothly, and pain on movement, swelling, deformity, or atrophy of disuse.  Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations.  Id.  Within this context, a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Board notes, however, that the Court has held that 38 C.F.R. § 4.40 does not require a separate rating for pain but rather provides guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

By way of history, the record reflects that, in a July 1994 rating decision, the RO granted service connection and a 10 percent disability rating for a cervical strain.  In December 2006, the RO received the Veteran's current claim for an increased rating.  In the February 2011 rating decision, the RO awarded a 30 percent rating for the Veteran's cervical strain disability, effective from September 27, 2010.

Under the current General Rating Formula, the following apply: a 10 percent evaluation is warranted for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or the combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if the medical evidence shows unfavorable ankylosis of the entire cervical spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code. Id., Note (1).

Under DC 5243, that evaluates intervertebral disc syndrome (IVDS), Note 6 directs that IVDS is to be evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the formula for rating based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  A 10 percent evaluation is warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 evaluation is warranted.  A 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 60 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine.  38 C.F.R. § 4.71a, Plate V (2010).

VA outpatient records, dated from 2006 to 2011, reflect the Veteran's complaints of chronic neck pain and stiffness that was treated with prescribed pain medication.

In October 2006, the Veteran was evaluated for complaints of numbness and tingling in his right fingers.  Results of electromyography (EMG) and nerve conduction studies (NCV) of his right arm were normal with no evidence of cervical radiculopathy.  The examiner noted the normal EMG results, and that the Veteran's complaints and sensory examination suggested a mild ulnar neuropathy.

Results of x-rays of the Veteran's cervical spine taken in March 2007 showed mild degenerative changes.

In June 2007, the Veteran underwent VA examination.  According to the examination report, the Veteran complained of daily localized neck pain that affected his ability to lie on his right side.  The pain did not affect his walking, standing, and bladder or bowel function.  There was no weakness in the upper extremities, just numbness from ulnar neuropathy.  The VA examiner noted, parenthetically, that results of the EMG testing performed by VA were negative for neuropathy or radiculopathy, but the examiner's opinion was that the Veteran's symtoms were most compatible with a localized ulnar neuropathy unrelated to his neck.  The Veteran's activities of daily living were affected in that he had difficulty driving and occasionally experienced severe, sharp pain when he turned too quickly to his side.  He did not have anything that actually resembled flare-ups and did not have incapacitating episodes.  The Veteran was not on specific treatment other than using a TENS unit to his neck.

Objectively, the Veteran was observed to be a large man, tall, with marked abdominal obesity.  There was marked tenderness over the entire central cervical spine without muscle spasm.  Range of motion of the cervical spine was extension: that had constant baseline pain that increased at 0 to 10 degrees of extension, when he stopped and developed increased pain at 0 to 32 degrees flexion at which point he stopped.  Lateral bending was from 0 to 10 degrees to the right and from 0 to 13 degrees to the left, limited by pain.  Rotation was from 0 to 28 degrees on the right and from 0 to 32 degrees on the left, limited by marked increased pain at those points.  After three repetitions, the only changes were that extension increased from 10 to 30 degrees, flexion from 32 to 35 degrees, right lateral bending to 15 degrees, and left lateral bending to 20 degrees.  

Further it was noted that radiology reports indicated that the Veteran's cervical spine demonstrated mild C4-C5 disk space narrowing.  Results of a magnetic resonance image (MRI) of the cervical spine demonstrated maintained disk spaces, minor degenerative changes present, without significant central canal or neuroforaminal narrowing that were not considered significant abnormalities.  The pertinent clinical impression was chronic neck pain; consider disk disease/degenerative arthritis with no evidence of radiculopathy.  Regarding the effect of the cervical spine disability on the Veteran's occupation, the examiner referenced the above-stated comments regarding sudden neck movements and pain.

When seen in the VA outpatient clinic in October 2007, there was a mild decrease in range of motion of the Veteran's neck.  It was noted that there were no significant radiology findings on MRI and x-ray of his neck.  Uncontrolled pain with a neuropathic component was noted and a neck collar was advised for neck muscle spasm.  A neck spasm was not noted when the Veteran was seen in December 2007 or on subsequent clinic visits.

When seen in the VA pain clinic in March 2008, the Veteran complained of numbness and tingling in both forearms and hands in the C7 dermatome; however, when seen the next week, on March 18, 2008, normal sensation in the bilateral upper extremities was noted.  Range of motion in his cervical spine was also within normal limits.  

The Veteran underwent VA examination on September 27, 2010.  According to the examination report, he complained of progressively worsening cervical pain for which he took prescribed pain medication and wore a neck brace.  He experienced constant fatigue, headaches, blurred vision, profuse sweating that he attributed to his neck disability and the prescribed medication he took for it.  Objectively, there was no cervical spine ankylosis.  There was no spasm, weakness, atrophy, or guarding.  There was pain and tenderness with motion.  Range of motion of the cervical spine was flexion from 0 to 20 degrrees; extension from 0 to 10 degrees; left and right lateral flexion each from 0 to 5 degrrees; and left lateral rotation from 0 to 5 degrees and right lateral rotation from 0 to 3 degrees.  There was objective evidence of pain on active range of motion.  The examiner reported that there was additional limitation of motion with repetitive motion, noting that range of motion after repetitive motion was flexion from 0 to 5 degrees; extension at 0 degrees; left lateral flexion from 0 to 3 degrees; right lateral flexion at 0 degrees; left lateral rotation from 0 to 3 degrees and right lateral rotation at 0 degrees.  

Further, results of x-rays of the Veteran's cervical spine taken at the time demonstrated overall straightening of the normal lordotic curvature with reversal of the curvature at C5-C6.  Vertebral bodies were intact and in good alignment.  The VA examiner noted that the Veteran worked full time and reported that, because of neck and back pain, he lost "50-60" (hours or days) in the past year.  He worked longer days and his productivity was lower because it took him longer to complete tasks.  The diagnoses included chronic neck pain that contributed to increased absenteeism at work.  Decreased concentration and mobility, problems lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, decreased strength in the upper extremity and pain all affected the Veteran's occupational activities.  He was able to do most of his activities of daily living without assistance.  The examiner noted that the Veteran no longer drove because of neck and back pain and the narcotic medication he took for it.  He was also no longer able to ride a motorcycle or do strenuous activity.

A November 5, 2010 VA pain pharmacy clinic record indicates that the Veteran was referred for neuropathic pain management and opioid evaluation regarding low back pain.  Cervical spine pain was not reported at that time.

Here, the clinical evidence shows that, prior to September 27, 2010, a rating in excess of 10 percent for the Veteran's cervical spine disability is not warranted.  In June 2007, the VA examiner reported range of motion of the cervical spine as flexion from 0 to 32 degrees, and to 35 degrees after repetition; with extension from 0 to 10 degrees, and to 30 degrees after repetition; left and right rotation were from 0 to nearly 30 degrees and lateral bending was from 0 to 10 and to 13 degrees, with normal neurological and muscular evaluations.  The examiner noted the Veteran's difficulty with rapidly turning his neck but, there was no report of incapacitating episodes.  

Moreover, while there was one report of neck spasm in October 2007, no subsequent clinic record reported a similar finding.  In fact, in March 2008, a VA pain clinic examiner reported that the Veteran had normal upper extremity sensation and normal range of neck motion.  Such findings do not meet or even approximate a higher rating under any of the applicable diagnostic codes effective prior to September 27, 2010.  See 38 C.F.R. § 4.71a, DC 5235-5243.

Nor is there any objective evidence of unfavorable ankylosis of the entire cervical spine such as to warrant a rating in excess of 30 percent from September 27, 2010.  This is so, because during the September 2010 VA examination, the Veteran's forward flexion was to 20 degrees and extension was to 10 degrees, indicating that the Veteran's cervical spine was not ankylosed.  There are no clinical records referable to a finding of unfavorable cervical spine ankylosis.  Nor is there any objective evidence of incapacitating episodes of chronic cervical pain having a total duration of at least four weeks but less than six weeks during the past 12 months such as to warrant a 40 evaluation.

At no time since the Veteran filed his claim for an increased rating, in December 2006, have there been any separately compensable neurologic manifestations associated with his service-connected cervical strain.  Notably, in October 2006, results of the EMG/NCV were normal with no evidence of cervical radiculopathies and, in March 2008, although the Veteran complained of numbness and tingling in his forearms, objective findings included normal sensation in the bilateral upper extremities.  

With regard to establishing loss of function due to pain, it is necessary that complaints be supported by adequate pathology and be evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.  The Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected cervical strain are contemplated in the 10 percent rating prior to September 27, 2010, and the 30 percent rating thereafter.  There is no indication that pain, due to disability of the cervical spine, caused functional loss greater than that contemplated by the 10 percent rating prior to September 27, 2010, and 30 percent evaluation thereafter.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  Rather, even with pain the Veteran was able to forward flex to 35 degrees (in 2007) and to 5 degrees (in 2010).  A separate evaluation for pain is not for assignment.  Spurgeon.

The Board has also considered whether the Veteran's cervical spine disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, a total disability rating based on individual unemployability (TDIU) is an element of all appeals of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2010).

However, in this case, the Veteran has not alleged that his service-connected cervical strain disability, or any other disability for which he is service-connected, prevents him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  In fact, he repeatedly reports that he is employed full time as a budget analyst.  For this reason, the Board concludes that the Veteran in this case has not raised a claim of entitlement to a TDIU rating and that referral for a TDIU rating is therefore not warranted.

ORDER

A rating in excess of 10 percent for a chronic cervical strain prior to September 27, 2010 is denied.

A rating in excess of 30 percent for a chronic cervical strain on and after September 27, 2010, is denied.


REMAND

The Veteran also seeks an increased rating for his service-connected chronic lumbosacral strain disability, currently evaluated as 20 percent disabling.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5242, a 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  Id.

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  Id., Note (1).

According the June 2007 VA examination report, range of motion of the Veteran's lumbar spine was flexion from 0 to 70 degrees and, after repetitive testing, was from 0 to 56 degrees.  Diagnoses included chronic lumbar back pain with radicular features, a markedly reduced right knee reflex and questionable sensory abnormalities as well, all suggesting lumbar radiculopathy.  

VA outpatient records, dated in July 2009, indicate that the Veteran had degenerative joint disease of the lumbar spine with right nerve root impingement at L3-L4 that was getting worse.  It was noted that he was status post two epidural back injections and the examining physician was going to consult a neurosurgeon.  The November 2009 neurosurgery consultation indicates that there was no radiculopathy and nothing warranting neurosurgical attention at that time.

However, the September 2010 VA examination report indicates that the nurse practitioner who examined the Veteran did not perform range of motion testing as he was considered a fall risk.  

Given that it has been nearly four years since the Veteran underwent VA examination, and in light of the 2010 VA examiner's inability to obtain range of motion studies of his lumbar spine, the Board is of the opinion that the Veteran should be afforded new VA orthopedic and neurologic examinations to determine the current severity and all manifestations of his service-connected chronic lumbosacral strain.

Recent medical records from the VA medical center (VAMC) in Tucson, Arizona, dated since January 2011, should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records regarding the Veteran's treatment at the VAMC in Tucson for the period from January 2011 to the present, and from any additional, VA and non-VA medical provider identified by him.  If any records are unavailable, a memorandum detailing all efforts to obtain them should be placed in the claims file.

2.  After the above development has accomplished, schedule the Veteran for VA examination(s) (orthopedic and neurologic) performed by physician(s) with appropriate expertise, to determine the current severity and all orthopedic and neurologic manifestations of his service-connected chronic lumbosacral strain disability.  The claims files should be made available to and reviewed by the examiner(s). All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail, including range of motion studies, and all orthopedic and neurologic residuals found to result from the service-connected disability.  

The examination of the spine should include range of motion studies.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

The examiner(s) should provide an opinion as to what overall effect, if any, the Veteran's service-connected lumbar spine disability has on his ability to obtain and retain employment.  Complete rationales should be provided for all opinions rendered.
 
3.  After completion of the above, the RO/AMC should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought is not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


